ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.	Authorization for this examiner’s amendment was given in an interview with Alexander Czanik on March 23rd 2022.
The application has been amended as follows: 
     --	7. 	The apparatus of claim 23, wherein the coupling feature of the body member includes the threading, wherein the coupling feature of the shaft includes the threading, wherein the threading of the body member is configured to be rotated into engagement with the threading of the shaft.
8.	The apparatus of claim 23, wherein the threading of the shaft includes helical threading, wherein the threading of the body member includes helical threading that is lockingly engaged with the helical threading of the shaft.
24.	The apparatus of claim 23, wherein the coupling feature of the shaft includes the at least one barb, wherein the coupling feature of the body member includes the at least one barb configured to be translated into engagement with the at least one barb of the shaft using a push fit.  --


Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the most relevant prior art is Segato (US 5,139,513).
Segato discloses an apparatus (Figs. 1, 2, 3, 10) comprising:
(a) a body (21, 26; Fig. 10);
(b) a shaft (C) extending distally from the body (21, 26; Fig. 10), wherein the shaft (C) includes a coupling feature (see annotated diagram 1 below), wherein the coupling feature (see annotated diagram 1 below) includes at least one barb (see annotated diagram 1 below; Fig. 9); 
(c) an anvil (13); and
(d) a stapling head assembly (7; Fig. 9) configured to cut and staple tissue (col. 5 ll. 2-24), wherein the stapling head assembly (7) is positioned at a distal end of the shaft (C; Fig. 10), wherein the stapling head assembly (7) comprises:
(i) a knife member (10), wherein the knife member (10) includes a circular cutting edge (col. 5 ll. 22-24 discloses element 10 cutting the annular safety ring. In order for these parts to mate and facilitate cutting of said safety ring, element 10 would need to be circular) configured to cut through tissue (col. 5 ll. 19-24), and
(ii) a body member (15, 17) configured to house the knife member (10; Fig. 9), wherein the body member (15, 17) includes a coupling feature (see annotated diagram 2 below) that is configured to mechanically couple with the coupling feature of the shaft (C), wherein the coupling see annotated diagram 2 below) of the body member (15, 17) includes threading or at least one barb (see annotated diagram 2 below).
	Segato fails to disclose a staple driver member configured to drive at least one annular array of staples distally towards the anvil.
	Segato actually discloses a staple driver member configured to drive at least one annular array of staples proximally (F) towards the anvil (13; Fig. 9; col. 5 ll. 14-16).


    PNG
    media_image1.png
    432
    518
    media_image1.png
    Greyscale

Diagram 1


    PNG
    media_image2.png
    518
    499
    media_image2.png
    Greyscale

Diagram 2




Regarding claim 18, the most relevant prior art is Conta et al. (US 4,573,468; “Conta”).
Conta discloses a method of manufacturing an apparatus (Fig. 1; col. 7 ll. 51-59), wherein the apparatus (Fig. 1) includes a body (10), a shaft (30, 144) extending distally from the body (10; Fig. 1), and a stapling head assembly (44) positioned at a distal end of the shaft (30, 144; Fig. 9), wherein the stapling head assembly (44) includes a body member (140) and a knife member (168), wherein the knife member (168) includes a circular cutting edge (col. 8 ll. 14-15) that is configured to cut through tissue (col. 10 ll. 50-66), the method comprising:
(a) aligning a proximal end of the body member (140) coaxially with a distal end of the shaft (30, 144; col. 7 ll. 53-59 disclose coupling element 140 to elements 30, 144, via threads. In order for this to occur, the aforementioned elements would need to be aligned coaxially or else, the elements would not be coupled); and
(b) engaging a first coupling feature (142) disposed on a proximal end of the body member (140) with a second coupling feature (col. 7 ll. 57) disposed on a distal end of the shaft (30, 144) to non-releasably couple the stapling head assembly (44) with the shaft (30, 144).
	Conta fails to disclose the first coupling feature being at least one barb, and the second coupling feature being at least one barb.

Regarding claim 23, the most relevant prior art is Segato (US 5,139,513).
Segato discloses an apparatus (Figs. 1, 2, 3, 10) comprising:
(a) a body (21, 26; Fig. 10);
C) extending distally from the body (21, 26; Fig. 10), wherein the shaft (C) includes a coupling feature (see annotated diagram 1 above), wherein the coupling feature (see annotated diagram 1 above) includes threading or at least one barb (see annotated diagram 1 above; Fig. 9); 
(c) a stapling head assembly (7; Fig. 9) configured to cut and staple tissue (col. 5 ll. 2-24), wherein the stapling head assembly (7) is positioned at a distal end of the shaft (C; Fig. 10), wherein the stapling head assembly (7) comprises:
(i) a knife member (10), wherein the knife member (10) includes a circular cutting edge (col. 5 ll. 22-24 discloses element 10 cutting the annular safety ring. In order for these parts to mate and facilitate cutting of said safety ring, element 10 would need to be circular) configured to cut through tissue (col. 5 ll. 19-24), and
(ii) a body member (15, 17) configured to house the knife member (10; Fig. 9), wherein the body member (15, 17) includes a coupling feature (see annotated diagram 2 above) that is configured to mechanically couple with the coupling feature of the shaft (C), wherein the coupling feature (see annotated diagram 2 above) of the body member (15, 17) includes threading or at least one barb (see annotated diagram 2 below).
	Segato fails to disclose wherein one of the body member of the shaft includes at least one arm configured to radially deflect upon coupling of the body member with the shaft.
	5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
7.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/EYAMINDAE C JALLOW/Primary Examiner, Art Unit 3731